Citation Nr: 0517632	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability of the right hip as a result 
of a fall at a Department of Veterans Affairs Medical Center 
on November 29, 2000.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from November 1941 to July 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In response to a May 24, 2005 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran did not sustain a right hip disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care; the evidence also shows that the 
right hip disability was not due to an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

The veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C. § 1151 for a 
disability of the right hip from a fall at a VA Medical 
Center on November 29, 2000, claimed to be proximately caused 
by negligence on the part of VA in furnishing hospital care.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.358, 3.800 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the June 2001 rating decision, 
September 2002 Statement of the Case (SOC) issued by a 
Decision Review Officer (DRO), and October 2002 Supplemental 
Statement of the Case (SSOC) issued by a DRO, which included 
a discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The September 2002 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  

In the notice of rating decision dated in June 2001, the 
Board observes that the RO advised the veteran of the VCAA, 
VA's duties under the VCAA, and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  In 
particular, the RO advised the veteran that it was determined 
that all the available medical information was of record.  
The RO advised the veteran that no additional evidence was 
needed from him to establish entitlement to the benefit he 
applied for.  The RO, however, informed the veteran that if 
he wanted to submit additional evidence for consideration, 
the RO would make reasonable efforts to obtain any evidence 
sufficiently identified by him.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in the June 2001 notice of rating 
decision was not given prior to the first AOJ adjudication of 
the claim, the veteran's case was reconsidered again by a DRO 
on a de novo basis in September and October 2002, and the SOC 
and SSOC were provided to the veteran.  Also, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

The Board acknowledges that the June 2001 notice of rating 
decision contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.  Also, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records that documented the November 
29, 2000 incident as well as treatment records that 
documented the veteran's condition prior to and after the 
incident.  The veteran was afforded a VA Compensation and 
Pension examination in March 2001.  

In April 2004, the Board requested an expert opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2004), as in the Board's judgment, such 
expertise was needed for equitable disposition of the appeal.  
In correspondence dated in April 2004, the Board 
appropriately advised the veteran and his authorized 
representative that the Board requested an expert opinion in 
his case.  38 C.F.R. § 20.903(a) (2004).  In June 2004, the 
Board obtained an expert opinion from Patient Safety/Risk 
Management with respect to certain issues arising from the 
claim.  Under cover of letter dated in December 2004, the 
Board furnished a copy of the expert opinion to the veteran 
and his representative and allowed a period of 60 days within 
which to respond pursuant to 38 C.F.R. § 20.903(a) (2004).  
In June 2005, the veteran waived the RO's right to initial 
consideration of this evidence.  See Board of Veterans' 
Appeals:  Obtaining Evidence and Curing Procedural Defects, 
69 Fed. Reg. 53,807 (September 3, 2004) (to be codified at 38 
C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.  Id.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the veteran for obtaining such evidence.  
Accordingly, the Board will proceed with appellate review.  


Legal Criteria

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training,  
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R.      §§ 3.358, 3.800 (2004).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R.   § 3.358(b)(1) (2004).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2) (2004).  Several 
conditions govern the determination of whether any additional 
disability resulted from VA training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c) (2004).  It is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical or 
surgical treatment or examination, and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1) (2004).  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2) (2004).  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  38 C.F.R. § 
3.358(c)(3) (2004).  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Id.  

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable. 
These amendments apply to claims for compensation under 38 
U.S.C. § 1151, which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.  In this case, the veteran filed his claim 
in December 2000.  Therefore, the amended version of the 
statute is applicable, and for the veteran to prevail, the 
evidence must establish that the proximate cause of any 
additional disability shown to exist was an event that was 
not reasonably foreseeable, or due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing care, 
treatment, or examination.


Evidence

The veteran contends that on November 29, 2000, he sustained 
a right hip injury from a fall at a VA Medical Center due to 
the failure of the nurse to raise the bed rails.  In the 
veteran's claim for compensation benefits, he asserted that 
he could not recall all of the circumstances surrounding the 
incident.  In the Notice of Disagreement, the veteran 
maintained that "[t]he fact that [he] was able to get out of 
bed [led him] to believe that the bed rail had been left down 
by the VA staff" because "[he] could not have physically 
lowered the rail [himself]."  The veteran submitted a 
November 2001 statement from D.M., who related that she 
recalled speaking to the veteran on the day of the incident.  
D.M. reported that the veteran was very agitated about his 
fall and did not appear disoriented.  D.M. reported that the 
veteran related that he did not recall much about the 
incident other than "getting up and then being on the 
floor."      

VA treatment records dated from April 1999 to August 2001 
show that the veteran was admitted to the Omaha VA Medical 
Center on November 27, 2000, with symptoms of chest pressure 
that radiated up to his neck.  The admission assessment 
revealed that the veteran was able to answer questions asked 
by a staff member.  In particular, the veteran was able to 
report his name, dose, and frequency of prescription and over 
the counter medications he was currently taking.  The 
admission assessment further revealed that the staff member 
advised the veteran on the use of the bed controls and call 
light.  The physical assessment portion revealed that the 
veteran's neurological/cognitive and psychosocial functions 
were all normal.  Specifically, the veteran was alert, 
oriented to person, place, and time, and able to read and 
write.  He followed directions/commands and spoke clear.  His 
sensory function and motor ability were intact and he had 
logical and clear thought processes.  His mood and emotional 
response were appropriate and his perception of self and 
environment were accurate.  The risk screen assessment shows 
that the staff member originally indicated that the veteran 
posed a "fall risk."  The staff member then scratched out 
the "fall risk" notation and entered an "x" next to "none 
of the above," in response to questions that asked for 
instance, whether the veteran had a recent history of falls, 
depression requiring medication, confusion/disorientation, 
dizziness/vertigo, or generalized weakness.  

Intensive care unit (ICU) daily progress records dated 
November 27, 2000 at 5:00 p.m. note that the veteran was 
awake, alert, and oriented times three.  His hand strength 
was strong bilaterally.  Sensation was intact bilaterally.  
Motor activity of the arms and legs was normal.  He was 
responsive to verbal stimuli.  It was noted that the bed 
rails were "up x 2."  

Progress notes dated November 28, 2000 at 8:00 a.m. note that 
the veteran was awake, alert, and mildly anxious.  He 
continued to be treated for chest pains.  ICU daily progress 
records dated November 28, 2000 show that the veteran was 
checked at various times during which the veteran appeared 
alert and oriented times three.  His hand strength was strong 
bilaterally.  Sensation was intact bilaterally.  Motor 
activity of the arms and legs was normal.  He was responsive 
to verbal stimuli.  It was also noted that the bed rails were 
"up x 2."  There was one entry for 1:00 a.m. that noted 
that the veteran was a "fall risk."  

ICU on call progress notes indicate that on November 29, 2000 
at around 1:15 a.m., the veteran had attempted to get out of 
bed because he thought that he was at home.  It was noted 
that he fell on his right hip with no loss of consciousness, 
but he was somewhat confused.  An x-ray of the right hip 
revealed an intertrochanteric fracture.   ICU daily progress 
records dated November 29, 2000 for 1:00 a.m. noted that the 
veteran had fallen.  Motor activity in the legs was noted as 
weakened.  The veteran was wide awake but responsive to 
tactile stimuli only.  It was noted that the veteran was 
confused and oriented to person only.  He was noted to be a 
"fall risk."  It was further noted that the bed rails were 
placed "up x 4" and remained so throughout the veteran's 
stay at the VA hospital.  

Other VA progress notes describe that the veteran was found 
on his knees at his bedside in acute distress.  It was noted 
that the veteran appeared confused and that he asked where he 
was at that moment.  The veteran reportedly indicated that he 
got out of bed and tried to find the bathroom.  It was noted 
that no one witnessed the fall, but a patient across from him 
saw him get up. 

VA treatment records show that the veteran reported that he 
got confused and fell to the floor on his right leg while 
trying to get out of the bed to go to the bathroom.  An 8:30 
a.m. entry for November 29, 2000 continued to note that the 
veteran was very confused, anxious, and agitated.  Dr. M.R. 
related that the veteran apparently got confused early that 
morning, had a panic attack, got out of bed, and fell on his 
right hip.  

VA treatment records detail that the veteran sustained a 
right intertrochanteric femur fracture and fractured right 
hip as the result of the November 29, 2000 fall.  The veteran 
underwent a closed reduction internal fixation of the right 
hip.  An October 2000 record noted an assessment of status 
post injury and surgery with resulting deficits in the areas 
of activities of daily living and functional mobility.  
Continued therapy was recommended.  

The March 2001 VA examination report notes the right hip 
injury and subsequent surgery.  At the examination, the 
veteran complained of residual pain and decreased range of 
motion and functional impairment.  The examiner observed that 
the veteran walked with a cane and that he had a markedly 
antalgic gate.  The physical examination revealed that there 
were residual well-healed surgical incisions in the lateral 
aspect of the right thigh and hip.  There was mild tenderness 
laterally in the hip.  There was loss of range of motion of 
the hip due to pain.  The examiner diagnosed status-post 
intertrochanteric hip fracture with rod and pinning.    

In the VHA opinion dated in June 2004, R.O. of Patient 
Safety/Risk Management reported that given the information 
reflected from the veteran's medical records from his 
admission on November 27 to his fall on November 29, the 
staff followed the proper procedures as follows:  (1) fall 
risk assessment was conducted (R.O. added that the indicators 
were not flagged or did not consider him to be a fall risk); 
(2) orientation of the veteran to his immediate surroundings 
was done; (3) instruction on using the call bell if help was 
needed was given; and (4) monitoring of the veteran every 
shift was conducted.  R.O. noted that the veteran claimed 
that his bed rail was left down which allowed him to get out 
of bed, but R.O. maintained that it was documented that the 
side rails were up.  R.O. indicated that it was possible for 
a patient who has to go to the bathroom to put the side rails 
down, but he added that in the veteran's case, his cognition 
was intact and he should have called for help.    

 
Analysis

The Board notes that in determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2004).  Prior to November 
29, 2000, the medical evidence of record is absent any 
complaints of, findings of, or treatment for a right hip 
disorder.  After November 29, 2000, the medical evidence of 
record shows that the veteran is diagnosed with status post 
intertrochanteric hip fracture with rod and pinning.  The 
March 2001 VA examination report and VA treatment records 
show that the veteran has residual pain and limitation in 
functional mobility of the right hip.  Thus, the medical 
evidence of record shows that additional disability exists as 
the veteran currently has a right hip disability.  

The evidence, however, does not show that the injury the 
veteran sustained on November 29, 2000 was proximately caused 
by fault on VA's part or an event not reasonably foreseeable.  
In R.O.'s expert opinion, the staff followed the proper 
procedures.  Thus, the evidence shows that given the 
information that was gathered at the time of the veteran's 
admission on November 27, 2000 and throughout November 28, 
2000, appropriate safety procedures were taken in response to 
the risks perceived.  Indeed, prior to November 29, 2000, the 
veteran did not display any evidence of disorientation or 
confusion and the bed rails were placed  "up x 2" 
throughout this period.  It is only after the veteran's fall 
that VA staff members are put on notice that the veteran is 
capable of getting confused and disoriented to the point that 
he is a danger to himself.  At that juncture, the bed rails 
were placed "up x 4" and remained so throughout the 
veteran's stay at the VA hospital.  

The veteran maintains that the bed rails must have been left 
down as he was not capable of physically lowering the bed 
rails himself.  By the veteran's own admission, he cannot 
remember all of the sequence of events that led to his fall.  
The ICU daily progress notes do not show any change in the 
placement of the bed rails prior to the fall and do not show 
that the bed rails were other than "up x 2" at all times 
prior to the fall.  The Board cannot speculate when the 
evidence is clear on the facts.  Moreover, according to the 
ICU daily progress notes, prior to the fall, the veteran's 
hand strength was strong and the motor activity in his arms 
and legs was normal, which tends to go against the veteran's 
assertion that he was incapable of physically lowering the 
bed rails. 

The Board concludes that the evidence shows that appropriate 
safety procedures were followed based on the information at 
hand prior to the September 29, 2000 incident.  Entitlement 
to compensation for disability of the right hip must be 
denied as the evidence does not establish that VA medical 
care was the proximate cause of the additional disability.  


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a disability of the right hip from a fall 
at a VA Medical Center on November 29, 2000, claimed to be 
proximately caused by negligence on the part of VA in 
furnishing hospital care is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


